DETAILED ACTION
Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teaches or suggests, either alone or in combination, at least “providing an intermediate layer structure of insulating material between the lower layer and the upper layer of semiconductor structure; forming an opening extending through the upper layer, the intermediate layer structure and at least some of the lower layer…removing at least a portion of the intermediate layer structure to create a space between the upper layer and the lower layer…” as recited in claim 1.
Lim et al. (CN 104103578 B, hereinafter Lim), the closest reference, teaches a method (FIGS. 1-2I) of forming an electrical connection to a region between a lower layer of semiconductor structure (substrate 11)…the method comprising: providing an intermediate layer structure of insulating material (insulating material 12, 13, 14, 16, and 17) between the lower layer (substrate 11)… of semiconductor structure; forming an opening (opening 13) extending through the upper layer, the intermediate layer structure and at least some of the lower layer; filling the opening with a semiconductor material; (Paragraph [0051]: “the first conductive layer 15A may include a silicon-containing layer.”) removing at least a portion of the intermediate layer structure to create a space between…the lower layer; (See FIGS. 2F-2G, where a portion of the layer 17 is removed) forming a metal silicide layer (cobalt silicide 18) with the semiconductor material in the space; (See FIG. 2G) and introducing a first metal (tungsten 19) into the space to connect to the metal silicide layer. (See FIG. 2H)  
However, Lim does not explicitly teach performing these steps between two semiconductor materials, i.e. an upper and a lower semiconductor layer.  No other reference remedies these deficiencies. Therefore, claim 1 is allowed, and claims 2-4 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812